Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 07/15/2022.
 	Claims 1-20 are pending in this application. This action is made Final.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 07/15/2022, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 3-8, 11, 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pub No. 2010/0235413), in view of Mason et al. (US Pat No. 7,512,748).
As to claims 1, 11, 20, Patel teaches a method for execution by a dispersed storage and task (DST) processing unit in a dispersed storage network (DSN) (i.e. The intelligent distributed file system ... Data blocks for each file may be distributed among a subset of the smart storage units, [0034-0037]; The intelligent distributed file system may be set to automatically take care of these tasks using the smart storage units, [0044]), the method comprises:
generating a first plurality of lock requests, each for transmission via a network to one of a first plurality of storage units in the DSN, wherein each of the first plurality of lock requests indicates at least one of a first plurality of encoded data slices (i.e. The exemplary intelligent distributed file system 110 stores data among a set of smart storage units 114, [0048]; Metadata Data Structures, [0125-0127]; File Metadata, [0134-0135]; error correction information, [0035]; various protection schemes, [0037]; The intelligent distributed file system ... the number of WRITE requests ... locking on intelligent group of smart storage units, [0034]; differing disks and disk sizes may be used in various smart storage units 114 and participate in the file striping, [0085]);
receiving a first plurality of ballots from the first plurality of storage units via the network, wherein each of the first plurality of ballots was generated by a corresponding one of the first plurality of storage units, wherein each of the first plurality of ballots indicates one of a first plurality of rankings of a first plurality of requesting entities, wherein the first plurality of requesting entities are distinct from the first plurality of storage units, and wherein the first plurality of requesting entities includes the DST processing unit (i.e. entries, [0128-0131]; the first entry corresponds to the first block of data, [0135]; determines which device's blocks should be used for a WRITE request ... The forward allocator module 110 receives statistics from the other smart storage units that use the intelligent distributed file system, and uses those statistics to decide where the best location is to put new incoming data, [0081]);
generating first election result data based on the first plurality of ballots, wherein the first election result data indicates a first winner (i.e. Processing a File Request ... The file request process then returns the file's data ... the file request process may put the data blocks in order and/or other modules, such as a streaming server may order the data blocks, [0168-0172]); and
when the first winner is the DST processing unit, generating a plurality of slice access requests in response to the first election result data indicating that the first winner is the DST processing unit, each for transmission via the network to one of the first plurality of storage units, wherein each of the plurality of slice access requests indicates the at least one of the first plurality of encoded data slices (i.e. The forward allocator module 110 receives statistics from the other smart storage units that use the intelligent distributed file system, and uses those statistics to decide where the best location is to put new incoming data. The statistics that are gathered include, for example, measurements of CPU utilization, network utilization, and disk utilization, [0081]).
Patel implicitly teaches "a lock request" as locking on intelligent group of smart storage units, [0034].
Patel does not clearly state this limitation.
Mason teaches “a lock request” (i.e. a lock request may be received from one of the operations 104. At step 304, the rank of the requested lock 111 may be compared to the ranks of other locks currently held by the requesting operation 104, col. 4, lines 14-29).
It would have been obvious to one of ordinary skill of the art having the teaching of Patel, Mason before the effective filing date of the claimed invention to modify the system of Patel to include the limitations as taught by Mason. One of ordinary skill in the art would be motivated to make this combination in order to determine the lock ranking, compare the rank of the requested lock to the locks already held by the operation for determining whether a lock rank violation will occur in view of Mason (col. 4, lines 4-41), as doing so would give the added benefit that if no potential lock rank violation is found, then the lock may be issued to the operation as taught by Mason (col. 4, lines 30-41).
As per claim 3, Patel teaches the method of claim 1, wherein each of the first plurality of requesting entities receives the first plurality of ballots, and wherein each of the first plurality of requesting entities determines that the DST processing unit is the first winner of the first election (i.e. determines which device's blocks should be used for a WRITE request ... The forward allocator module 110 receives statistics from the other smart storage units that use the intelligent distributed file system, and uses those statistics to decide where the best location is to put new incoming data, [0081]).

As to claims 4, 13, Patel teaches each of the first plurality of ballots further includes a score corresponding to each of the first plurality of requesting entities, and wherein generating the first election result data is based on the score of each of the first plurality of ballots (i.e. determines which device's blocks should be used for a WRITE request ... The forward allocator module 110 receives statistics from the other smart storage units that use the intelligent distributed file system, and uses those statistics to decide where the best location is to put new incoming data, [0081]).

As to claim 5, 14, Mason teaches a one of the first plurality of rankings generated by a one of the first plurality of storage units is based on a plurality of recent lock attempts (i.e. After comparing the rank of the requested lock 111 to those locks already held by the operation 104, col. 4, lines 30-41), each corresponding to at least one of the first plurality of encoded data slices by at least one of the first plurality of requesting entities (i.e. a lock may be associated with a particular location 109 at data storage 108. A checksum for the data value at data location 109 may be found at step 204, col. 3, lines 33-52) , wherein a first one of the plurality of recent lock attempts corresponding to a first one of the first plurality of requesting entities, wherein a second one of the plurality of recent lock attempts corresponds to a second one of the first plurality of requesting entities, and wherein the first one of the plurality of recent lock attempts is more recent than the second one of the plurality of recent lock attempts (i.e. At step 304, the rank of the requested lock 111 may be compared to the ranks of other locks currently held by the requesting operation 104, col. 4, lines 14-29), and as result, the first one of the first plurality of requesting entities is ranked higher than the second one of the first plurality of requesting entities in the one of the first plurality of rankings (i.e. detecting a lock ranking violation in a computer system. The methods may comprise the steps of receiving a request from an operation for a first lock associated with a first data storage location and reviewing a list of locks issued to the operation. The methods may also comprise the step of determining whether the operation possesses a lock ranked higher than the first lock, col. 1, line 64 to col. 2, line 4).

As to claims 6, 15, Mason teaches a one of the first plurality of rankings is based on a result of a recent election (i.e. At step 304, the rank of the requested lock 111 may be compared to the ranks of other locks currently held by the requesting operation 104, col. 4, lines 14-29), wherein the result of the recent election includes a first one of the plurality of requesting entities that is ranked higher than a second one of the plurality of requesting entities, and as result, the first one of the plurality of requesting entities is ranked higher in the one of the first plurality of rankings than the second one of the plurality of requesting entities (i.e. detecting a lock ranking violation in a computer system. The methods may comprise the steps of receiving a request from an operation for a first lock associated with a first data storage location and reviewing a list of locks issued to the operation. The methods may also comprise the step of determining whether the operation possesses a lock ranked higher than the first lock, col. 1, line 64 to col. 2, line 4).

As to claims 7, 16, Patel teaches the first election result data further indicates a first runner-up, and wherein the plurality of slice access requests transmitted to the first plurality of storage units each further indicate the first runner-up (i.e. Processing a File Request ... The file request process then returns the file's data ... the file request process may put the data blocks in order and/or other modules, such as a streaming server may order the data blocks, [0168-0172]).

As to claims 8, 17, Patel teaches:
generating a second plurality of lock requests, each for transmission via the network to one of a second plurality of storage units, wherein each of the second plurality of lock requests indicates at least one of a second plurality of encoded data slices (i.e. entries, [0128-0131]; the first entry corresponds to the first block of data, [0135]; determines which device's blocks should be used for a WRITE request ... The forward allocator module 110 receives statistics from the other smart storage units that use the intelligent distributed file system, and uses those statistics to decide where the best location is to put new incoming data, [0081]);
receiving a second plurality of ballots via the network, wherein each of the second plurality of ballots corresponds to one of the second plurality of storage units wherein each of the second plurality of ballots indicates one of a second plurality of rankings of a second plurality of requesting entities, and wherein the second plurality of requesting entities includes the DST processing unit (i.e. entries, [0128-0131]; the first entry corresponds to the first block of data, [0135]; determines which device's blocks should be used for a WRITE request ... The forward allocator module 110 receives statistics from the other smart storage units that use the intelligent distributed file system, and uses those statistics to decide where the best location is to put new incoming data, [0081]);
generating second election result data based on the second plurality of ballots, wherein the second election results data indicates a second winner, and wherein the second winner is not the DST processing unit (i.e. The exemplary intelligent distributed file system 110 stores data among a set of smart storage units 114, [0048]; Metadata Data Structures, [0125-0127]; File Metadata, [0134-0135]; error correction information, [0035]; various protection schemes, [0037]; The intelligent distributed file system ... the number of WRITE requests ... locking on intelligent group of smart storage units, [0034]; differing disks and disk sizes may be used in various smart storage units 114 and participate in the file striping, [0085]).
Patel does not seem to specifically teach the following limitations, but Mason teaches: a lock request (i.e. a lock request may be received from one of the operations 104. At step 304, the rank of the requested lock 111 may be compared to the ranks of other locks currently held by the requesting operation 104, col. 4, lines 14-29);
entering an abort mode (i.e. Abort Operation, Figs. 2, 3) in response to the second election result data indicating that the second winner is not the DST processing unit, wherein the DST processing unit transmits no slice access request indicating any of the second plurality of encoded data slices to any of the first plurality of storage units while in the arbor mode (i.e. Associate lock with a memory location; calculate checksum of memory location, receive request for lock, verify checksum; Abort, Fig. 2).

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pub No. 2010/0235413), in view of Mason et al. (US Pat No. 7,512,748), and further in view of Hughes et al. (US Pub No. 2007/0250378).
As to claims 2, 12, Patel, Mason do not seem to specifically teach generating the first election result data includes determining the first winner based on at least on of: an Instant-Runoff voting strategy, a Borda voting strategy, or a Condorcet voting strategy.
Hughes teaches this limitation (i.e. Other methods that are Condorcet methods (i.e., promote the pair-wise winner) are also may be suitable, as may be any other suitable voting system, such as Borda and Instant-runoff voting, [0105]).
It would have been obvious to one of ordinary skill of the art having the teaching of Patel, Mason, Hughes before the effective filing date of the claimed invention to modify the system of Patel, Mason to include the limitations as taught by Hughes. One of ordinary skill in the art would be motivated to make this combination in order to determine if there is a candidate that is preferred pair-wise over the other candidates in view of Hughes ([0105]), as doing so would give the added benefit of selecting a number of candidates in their order of preference as taught by Hughes ([0106]).

Claims 9, 10, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pub No. 2010/0235413), in view of Mason et al. (US Pat No. 7,512,748), and further in view of Begen et al. (US 8,787,153).
As to claims 9, 18, Patel, Mason do not seem to specifically  teach exiting the abort mode by retransmitting the second plurality of lock requests to the second plurality of storage units after predetermined timeout period has passed.
Begen teaches this limitation (i.e. the media source 12 monitors the media paths 52 and 54 for outages 86. Upon detecting a long-duration failure 86 on media path 52 in operation 108, the media source 12 switches to a single stream operation and starts sending source packets 14 only (no FEC) on the working media path 54 in operation 110, col. 9, lines 35-61).
It would have been obvious to one of ordinary skill of the art having the teaching of Patel, Mason, Begen before the effective filing date of the claimed invention to modify the system of Patel, Mason to include the limitations as taught by Begen. One of ordinary skill in the art would be motivated to make this combination in order to send a source packets over the first media path and detect a long-duration failure on the first media path in view of Begen (col. 9, lines 28-62), as doing so would give the added benefit of upon detecting a long-duration failure on the first media path, the media source switches to a single stream operation and starts sending source packets only on the second working media path 54 as taught by Begen (col. 9, lines 28-62).	
As to claims 10, 19, Mason teaches the second election result data further indicates a second runner-up, and wherein the second runner-up is the DST processing unit, further comprising receiving a lock notification (i.e. Lock ranking violation; Generation report, Fig. 4) from each of the second plurality of storage units and in response, exiting the abort mode and generating a plurality of slice access requests, each for transmission via the network to one of the second plurality of storage units (i.e. the operation possesses a lock ranked higher than the first lock, col. 1, line 64 to col. 2, line 4).
Patel, Mason does not seem to specifically teach exiting the abort mode and generating a plurality of slice access requests, each for transmission via the network to one of the second plurality of storage units.
Begen teaches this limitation (i.e. the media source 12 monitors the media paths 52 and 54 for outages 86. Upon detecting a long-duration failure 86 on media path 52 in operation 108, the media source 12 switches to a single stream operation and starts sending source packets 14 only (no FEC) on the working media path 54 in operation 110, col. 9, lines 35-61).
It would have been obvious to one of ordinary skill of the art having the teaching of Patel, Mason, Begen before the effective filing date of the claimed invention to modify the system of Patel, Mason to include the limitations as taught by Begen. One of ordinary skill in the art would be motivated to make this combination in order to send a source packets over the first media path and detect a long-duration failure on the first media path in view of Begen (col. 9, lines 28-62), as doing so would give the added benefit that upon detecting a long-duration failure on the first media path, the media source switches to a single stream operation and starts sending source packets only on the second working media path as taught by Begen (col. 9, lines 28-62).
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153